    Case 1:21-cv-00044-SPW-TJC Document 1 Filed 04/27/21 Page 1 of 6




Bryan M. Kautz
Ritchie Manning Kautz PLLP
175 N. 27th Street, Ste. 1206
Billings, MT 59101
Telephone: (406) 601-1400
Fax: (406) 545-0412
bkautz@rmkfirm.com

Attorneys for Defendants Paul Oakland, Jr. and
Oakland Improvements, Inc.


        IN THE UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF MONTANA
                 BILLINGS DIVISION


MIDWEST FAMILY MUTUAL          )
INSURANCE COMPANY,             )        Cause No. _______________
                               )
                               )
                    Plaintiff, )        NOTICE OF REMOVAL
                               )
         v.
                               )
                               )
OAKLAND IMPROVEMENTS,
                               )
INC., PAUL OAKLAND, JR., and
                               )
TIMOTHY KING,
                               )
                               )
                 Defendants. )
     Case 1:21-cv-00044-SPW-TJC Document 1 Filed 04/27/21 Page 2 of 6



      Defendants Paul Oakland, Jr. and Oakland Improvements, Inc.

(collectively, Oakland) hereby give notice of the removal of the above-

entitled civil action from the Montana Sixteenth Judicial District Court,

Custer County, to the United States District Court for the District of

Montana, Billings Division, under 28 U.S.C. §§ 1332, 1441, and 1446.

Oakland states that removal is proper for the following reasons:

                       GROUNDS FOR REMOVAL

      1.      On March 16, 2021, Midwest Family Mutual Insurance

Company filed a civil complaint in the Montana Sixteenth Judicial

District Court, Custer County, Case No. DV-21-23, seeking a

declaratory judgment and monetary relief against Defendants.

      2.      Defendants Oakland Improvements, Inc. and Paul Oakland,

Jr. were served through counsel of record on April 7, 2021. Accordingly,

this notice of removal is filed within the thirty-day period of time

prescribed by 28 U.S.C. § 1446(b) and Federal Rule of Civil Procedure

6(a)(1)(C).

      3.      Under 28 U.S.C. § 1446(a), a true and correct copy of all

process, pleadings and orders served on Oakland in the state-court

action are attached as Exhibit A.


                                      -1-
     Case 1:21-cv-00044-SPW-TJC Document 1 Filed 04/27/21 Page 3 of 6



     4.    Plaintiff Midwest Family Mutual Insurance Company is a

mutual insurance company and an Iowa corporation, organized under

the laws of the state of Iowa, with its principal place of business in the

state of Iowa. The underlying Complaint incorrectly labeled Midwest

Family Mutual Insurance Company as being a Minnesota company.

See Ex. A, Compl., ¶ 1.

     5.    Defendant Oakland Improvements, Inc., is a Montana

corporation with its principal place of business in Miles City, Montana.

See Ex. A, Compl., ¶ 2.

     6.    Defendant Paul Oakland, Jr. is an individual that resides in

Miles City, Montana. See Ex. A, Compl., ¶ 3.

     7.    Defendant Timothy King is an individual that resides in

Miles City, Montana. See Ex. A, Compl., ¶ 4.

     8.    The parties to this action are, therefore, citizens and

residents of different states and meet the diversity of citizenship

requirements set forth in 28 U.S.C. § 1332(a)(1).

     9.    The amount in controversy exceeds $75,000. Plaintiff has

asserted a claim for declaratory judgment and monetary relief related to

a dispute over insurance coverage stemming from Timothy King’s


                                    -2-
     Case 1:21-cv-00044-SPW-TJC Document 1 Filed 04/27/21 Page 4 of 6



claims for breach of contract, construction defect under Mont. Code

Ann. § 70-19-428, breach of the implied covenant of good faith and fair

dealing, negligent construction, breach of the implied covenant of

habitability, breach of the implied warranty of workmanlike

construction, negligent misrepresentation and punitive damages.

See Ex. A, Compl., ¶¶ 9-12.

     10.   Counsel for Oakland has contacted counsel for Defendant

Timothy King regarding this notice of removal. King consents to

removal.

     11.   This action is a civil action which may be removed by

Oakland to the United States District Court pursuant to 28 U.S.C.

§ 1441 because it is a civil action brought in a state court and this Court

has original jurisdiction under 28 U.S.C. § 1332(a).

     12.   In accordance with 28 U.S.C. § 1446(d) and Local Rule

3.3(a), Oakland is filing a copy of this notice with the Clerk of the

Montana Sixteenth Judicial District Court, Custer County.

     WHEREFORE, Defendants Paul Oakland, Jr. and Oakland

Improvements, Inc. give notice under 28 U.S.C. § 1446 of the removal of

this action formerly pending as Case No. DV-21-23 in the Montana


                                     -3-
     Case 1:21-cv-00044-SPW-TJC Document 1 Filed 04/27/21 Page 5 of 6



Sixteenth Judicial District Court, Custer County, to this Court, and

that further proceedings in this action be conducted in this Court as

provided by law.

     Dated: April 27, 2020
                                  Respectfully submitted,



                                  /s/ Bryan M. Kautz
                                  Bryan M. Kautz
                                  RITCHIE MANNING KAUTZ PLLP

                                  Attorneys for Defendants Paul
                                  Oakland, Jr. and Oakland
                                  Improvements, Inc.




                                   -4-
     Case 1:21-cv-00044-SPW-TJC Document 1 Filed 04/27/21 Page 6 of 6



                    CERTIFICATE OF SERVICE
     I hereby certify that on April 27, 2021, a copy of the foregoing
document was served on the following by CM/ECF:


          Jon T. Dyre
          CROWLEY FLECK PLLP
          500 Transwestern Plaza II
          P.O. Box 2529
          Billings, Montana 59103-2529

          Matt Dodd
          DODD LAW FIRM, P.C.
          3825 Valley Commons Drive, Suite 2
          Bozeman, Montana 59718




                                  /s/ Bryan M. Kautz
                                  Bryan M. Kautz
                                  RITCHIE MANNING KAUTZ PLLP

                                  Attorneys for Defendants Paul
                                  Oakland, Jr. and Oakland
                                  Improvements, Inc.




                                   -5-
